In an action for a declaratory judgment and to enjoin the defendant from transferring pupils* of any grade below the seventh from a school in a former individual district to another school in a different district, the defendant appeals from so much of an order of the-Supreme Court, Suffolk County, entered January 7, 1960, as denied defendant’s, motion (1) to dismiss the complaint on the ground of legal insufficiency (Rules *976Civ. Prac., rule 106), and (2) to have the court decline to pronounce a declaratory judgment (Rules Civ. Prac., rule 212). Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.